Exhibit 10.40

Execution Copy

PATENT SETTLEMENT AGREEMENT

This PATENT SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as
of January 1, 2008 (the “Effective Date”) by and between Vonage Holdings Corp.
having offices at 23 Main Street, Holmdel, New Jersey (“Vonage”), and Nortel
Networks Inc., and Nortel Networks Limited, having offices at 2221 Lakeside
Blvd., Richardson, Texas 75082, and 195 The West Mall Toronto, Ontario M9C 5K1,
respectively (collectively, “Nortel”). Vonage and Nortel are individually
referred to herein as a “Party,” and collectively as the “Parties.”

RECITALS

WHEREAS, Vonage has succeeded to an action against Nortel for patent
infringement in actions styled Vonage Holdings Corp. v. SBC Internet Services,
Inc., et al, pending in the United States District Court for the Northern
District of Texas, Fort Worth Division;

WHEREAS, Nortel has a declaratory judgment action against Vonage styled Nortel
Networks Inc. v. Vonage Holdings Corp. pending in the Northern District of
Texas, Fort Worth Division, which was consolidated with Vonage Holdings Corp. v.
SBC Internet Services, Inc., et al, (collectively, the “Texas Litigation”);

WHEREAS, Vonage has filed a declaratory judgment action against Nortel styled
Vonage Holdings Corp v. Nortel Networks Inc., et al, pending in the United
States District Court for the District of Delaware (the “Delaware Litigation”);

WHEREAS, Vonage and Nortel have asserted that the other is engaging in patent
infringement and each Party denies any liability in the Texas and Delaware
Litigations;

WHEREAS, Vonage, on behalf of itself and its Affiliates (defined below), desires
to resolve the Texas and Delaware Litigations pursuant to the terms and
conditions of this Agreement;

WHEREAS, Nortel, on behalf of itself and its Affiliates (defined below), desires
to resolve the Texas and Delaware Litigations pursuant to the terms and
conditions of this Agreement; and

NOW, THEREFORE, in consideration of the above and the promises and mutual
covenants hereinafter contained, the Parties agree as follows:

ARTICLE 1 DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, with respect to Vonage, any entity controlling, controlled by
or under common control (“Control” as defined below) with Vonage, and, with
respect to Nortel, any entity controlling, controlled by or under common control
with Nortel Networks Corporation.



--------------------------------------------------------------------------------

“Control” of another entity shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the activities, management or
policies of such person, organization or entity, whether through the ownership
of voting securities, by contract or otherwise. Without limiting the foregoing,
control shall be presumed to exist when a person, organization or entity
(i) owns or directly controls fifty percent (50%) or more of the outstanding
voting stock or other ownership interest of the other entity, or (ii) possesses,
directly or indirectly, the power to elect or appoint fifty percent (50%) or
more of the members of the governing body of the other entity.

“Nortel Patents” means those patents identified in Exhibit A.

“Nortel Products” means the products and services made, used, sold or offered
for sale by Nortel or any Nortel Affiliate.

“Person” means an individual, trust, corporation, partnership, joint venture,
limited liability company, association, unincorporated organization or other
legal or governmental entity.

“Third Party” means a Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

“Vonage Patents” means those patents identified in Exhibit B.

“Vonage Products” means the products and services made, used, sold or offered
for sale by Vonage or any Vonage Affiliate.

ARTICLE 2 DISMISSAL OF LITIGATION

2.1 Vonage and Nortel agree to file within five (5) days of the execution of
this Agreement Joint Stipulations for Dismissal, without costs, dismissing
without prejudice all claims and counterclaims in the Texas and Delaware
Litigations in the forms set forth in Exhibits C and D, respectively. Vonage
agrees to dismiss without prejudice Central Telephone Company of Texas from the
Texas Litigation.

2.2 The Parties agree that they shall bear their own costs, expenses and
attorneys’ fees relating to the Texas and Delaware Litigations, and to the
negotiation of this Agreement.

ARTICLE 3 LICENSES

3.1 Vonage on behalf of itself and its Affiliates as of the Effective Date
grants to Nortel and its Affiliates a worldwide, non-exclusive, paid-up,
transferable (but only as provided in Section 6.4) license under the Vonage
Patents solely to develop, make, have made, use, market, offer for sale, sell,
lease, distribute, import and export Nortel Products. Vonage grants Nortel the
limited right to grant sublicenses to its customers (hereinafter, “Licensed
Customer”) to use, market, offer for sale, sell, lease, distribute, import and
export the Nortel Products, but only when such products are sold or manufactured
by or for Nortel. Sublicenses to customers

 

2



--------------------------------------------------------------------------------

shall be deemed to exist solely by virtue of such customers use, marketing,
offer for sale, sale, lease, distribution, importation and/or exportation of the
Nortel Products without need for any additional action or documentation of any
kind.

3.2 Nortel on behalf of itself and its Affiliates as of the Effective Date
grants to Vonage and its Affiliates a worldwide, non-exclusive, paid-up,
transferable (but only as provided in Section 6.4) license under the Nortel
Patents solely to develop, make, have made, use, market, offer for sale, sell,
lease, distribute, import and export Vonage Products. Nortel grants Vonage the
limited right to grant sublicenses to its customers (hereinafter, “Licensed
Customer”) to use, market, offer for sale, sell, lease, distribute, import and
export the Vonage Products, but only when such products are sold or manufactured
by or for Vonage. Sublicenses to customers shall be deemed to exist solely by
virtue of such customers use, marketing, offer for sale, sale, lease,
distribution, importation and/or exportation of the Vonage Products without need
for any additional action or documentation of any kind.

3.3 Vonage covenants not to sue customers of Nortel or its Affiliates for patent
infringement of the Vonage Patents by reason of a Nortel customer’s licensed use
of the Nortel Products, and Vonage will not seek any damages or costs during the
term of the license in section 3.1 or prior to the Effective Date from Nortel
customers for such use; provided, however, such covenants will become
ineffective, null and void should Nortel bring a patent infringement suit
against Vonage or against a Vonage customer with respect to any patent, prior to
Vonage bringing any such suit against Nortel.

3.4 Vonage releases Central Telephone Company of Texas and its customers on the
Effective Date from all claims, demands and rights of action which Vonage or its
Affiliates may have on account of any act of infringement or alleged
infringement of any of the Vonage Patents by Central Telephone Company of Texas
or its customers prior to the Effective Date.

3.5 Either Party may terminate the licenses granted in sections 3.1 and 3.2 if
the other Party (a) brings a patent infringement suit against that Party with
respect to patents not licensed hereunder or (b) brings a patent infringement
suit against a Third Party under any patents which Third Party asserts a good
faith claim of indemnification against either of Vonage or Nortel or any of
their Affiliates. In such an event, neither Party shall be able to seek and
obtain damages for patent infringement for activities validity licensed under
sections 3.1 and 3.2 during the licensed period from the Effective Date until
the date of license termination under this Agreement.

3.6 If any of the Vonage or Nortel Patents are assigned or transferred, or if
the right to enforce the patent(s) is otherwise conveyed, to an entity not an
Affiliate of such Party in a transaction that is not part of a Change of
Control, the assignment, transfer or other conveyance of rights shall not
include the right to assert against the other Party, its Affiliates, or its
customers any claims of infringement under any of the Vonage or Nortel Patents,
as the case may be, that arose prior to the Effective Date. With respect to any
claims of infringement under any of the Vonage or Nortel Patents, as the case
may be, arising after the Effective Date, such claims will be precluded to the
extent released or licensed in the remainder of section 3 and the parties hereby
confirm that any assignment, transfer, or conveyance made under this section 3.6
is made

 

3



--------------------------------------------------------------------------------

subject to any licenses, sublicenses, covenants not to sue, and releases granted
in sections 3.1, 3.2, 3.3, 3.4, and 3.7.

3.7 Nortel hereby covenants not to sue suppliers of products or services to
Vonage (hereinafter, “Vonage Supplier”), during the term of any Nortel Patent,
for infringement of any Nortel Patent to the extent Vonage indemnifies them for
patent infringement for providing products or services to Vonage. For the
avoidance of doubt, nothing herein grants a license to any Vonage Supplier or
prevents Nortel from offering licenses to or pursuing infringement claims
against Vonage Suppliers with respect to products and services provided to
persons other than Vonage or for which Vonage has no indemnification obligation.
Vonage shall not agree to indemnify relating to patent infringement to any
Vonage Supplier for the sole purpose of enabling the Vonage Supplier to avoid
infringement claims asserted by Nortel for which the Vonage Supplier would
otherwise have been liable prior to this litigation. The covenants contained in
this section 3.7 will become ineffective, null and void should Vonage bring a
patent infringement suit against Nortel or against a Nortel customer with
respect to any patent, prior to Nortel bringing any such suit against Vonage.

ARTICLE 4 TERMINATION

4.1 Term. The term of this Agreement shall commence upon the Effective Date and,
unless terminated as permitted pursuant to this Article 4, shall continue until
the expiration of the last-to-expire of the Vonage Patents and the Nortel
Patents.

4.2 Material Breach. Either Party may terminate this Agreement upon a material
breach by the other Party; provided the other Party shall have thirty (30) days
from the date of notice of breach to cure such breach.

4.3 Effect of Termination. In the event of termination of this Agreement, the
licenses and covenants in Article 3 shall immediately terminate and be of no
force and effect going forward.

ARTICLE 5 INDEMNIFICATION

5.1 Each Party (“Indemnifying Party”) agrees to indemnify, defend and hold
harmless the other Party, and its Affiliates and their respective employees,
principals (partners, shareholders or other holders of an ownership interest, as
the case may be), current or former directors, officers, agents and assignors
and their respective successors, heirs and assigns (collectively, the
“Indemnified Party”) from and against any and all losses, damages, attorneys
fees or costs arising from an indemnification claim brought in good faith by a
Licensed Customer of the Indemnified Party which results from any claims brought
by an Indemnifying Party that any use of a product or service by the Licensed
Customer infringes any of the Indemnifying Party’s patents licensed under this
Agreement (i.e., either one of the Nortel Patents or Vonage Patents, depending
on the Party). Under no circumstances shall an Indemnifying Party have such an
obligation to indemnify the other Party if the Party seeking indemnification
brought a patent infringement suit (after the Effective Date) against the Party
from which

 

4



--------------------------------------------------------------------------------

indemnification is sought prior to the initiation of the suit resulting in the
indemnification claim by the Licensed Customer.

5.2 In the event of a claim for which an Indemnified Party will seek indemnity
or reimbursement under section 5.1, such Party shall notify the Indemnifying
Party in writing as soon as practicable, but in no event later than thirty
(30) days after receipt of such claim from Licensed Customer, together with such
further information as is necessary for the Indemnifying Party to evaluate such
claim to the extent that the Indemnified Party is in possession or has knowledge
of such information.

ARTICLE 6 GENERAL

6.1 Representations and Warranties.

(a) Vonage represents and warrants as of the Effective Date that: (i) Vonage or
an Affiliate owns the entire right title and interest in and to the Vonage
Patents, and has the right to grant licenses with respect to the Vonage Patents
of the full scope set forth herein, (ii) to the knowledge of Vonage, the Vonage
Patents are valid and enforceable, and (iii) it has not assigned or otherwise
transferred to any other Third Party any rights to enforce any of the Vonage
Patents.

(b) Nortel represents and warrants as of the Effective Date that: (i) Nortel or
an Affiliate owns the entire right title and interest in and to the Nortel
Patents, and has the right to grant licenses with respect to the Nortel Patents
of the full scope set forth herein, (ii) to the knowledge of Nortel, the Nortel
Patents are valid and enforceable, and (iii) it has not assigned or otherwise
transferred to any other Third Party any rights to enforce any of the Nortel
Patents.

(c) Nothing contained in this Agreement shall be construed as conferring by
implication, estoppel or otherwise, upon either Party or its Affiliates, any
license or other rights under other Vonage Patents/Nortel Patents or any other
intellectual property rights, except for the licenses expressly granted pursuant
to this agreement.

6.2 Counterparts. This Agreement may be executed in counterparts or duplicate
originals, both of which shall be regarded as one and the same instrument, and
which shall be the official and governing version in the interpretation of this
Agreement. This Agreement may be executed by facsimile signatures and such
signatures shall be deemed to bind each Party as if they were original
signatures.

6.3 Confidentiality and Press Releases. Neither Party will issue a press release
or make any public statements regarding this Agreement or the relationship
contemplated herein unless the other Party consents in advance, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, either Party
may issue any filings required by law, regulation or court order. In addition,
Parties may share the provisions of this Agreement with customers to the extent
necessary to confirm the existence of applicable sublicenses or covenants
pursuant to section 3 and may share the provisions of this Agreement with
potential acquirers or merger partners to the extent necessary for necessary due
diligence related to contemplated transactions.

 

5



--------------------------------------------------------------------------------

6.4 Assignment. Neither this Agreement nor the rights granted or obligations
undertaken herein may be assigned, sold, or otherwise transferred, in whole or
in part, except in connection with (a) a change of Control of a Party to a
successor or acquiring entity, as the case may be, or (b) a sale or disposition
of all or substantially all of the assets of such Party or a business unit of
such Party, provided that the successor or acquiring entity shall agree in
writing to be bound by all the terms and conditions of this Agreement and notice
of the Assignment shall be made by the Party making the Assignment to the other
Party.

6.5 Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be delivered by hand, or if dispatched by prepaid air courier
with package tracing capabilities or by registered or certified airmail, postage
prepaid, addressed as follows:

 

If to Vonage:     Vonage   23 Main Street   Holmdel, NJ 07733   Attn.: Chief
Legal Officer   Facsimile: 732-226-0577 If to Nortel:     Nortel Networks Inc.  
2221 Lakeside Blvd.,   Richardson, Texas 75082   Attn: Litigation   Facsimile:
972-685-3011   Nortel Networks Limited   195 The West Mall Toronto   Ontario M9C
5K1   Attn: Chief Legal Officer   Facsimile: 905-863-1888

Such notices shall be deemed to have been served when received by addressee.
Either Party may give written notice of a change of address and, after notice of
such change has been received, any notice or request shall thereafter be given
to such Party as above provided at such changed address.

6.6 Governing Law. This Agreement and matters connected with the performance
thereof shall be construed, interpreted, applied and governed in all respects in
accordance with the laws of the United States of America and the State of New
York, without reference to conflict of laws principles.

6.7 Enforceability of Agreement. If any provision of this Agreement is
judicially held to be invalid, illegal or unenforceable, such provision shall be
limited or eliminated to the

 

6



--------------------------------------------------------------------------------

minimum extent necessary so that the remainder of this Agreement will continue
in full force and effect and be enforceable. The Parties agree to negotiate in
good faith an enforceable substitute provision for any invalid or unenforceable
provision that most nearly achieves the intent of such provision.

6.8 Entire Agreement. This Agreement embodies the entire understanding of the
Parties with respect to the subject matter hereof, and merges all prior
discussions between them, and neither of the Parties shall be bound by any
conditions, definitions, warranties, understandings, or representations with
respect to the subject matter hereof other than as expressly provided herein. No
oral explanation or oral information by either Party hereto shall alter the
meaning or interpretation of this Agreement.

6.9 Modification; Waiver. No modification or amendment to this Agreement, nor
any waiver of any rights, will be effective unless assented to in a writing
signed by the Party to be charged, and the waiver of any breach or default will
not constitute a waiver of any other right hereunder or any subsequent breach or
default.

6.10 Relationship. Nothing contained herein or done pursuant to this Agreement
shall constitute the Parties as entering into a joint venture or partnership or
shall constitute either Party hereto acting as the agent of the other Party for
any purpose or in any sense whatsoever.

6.11 No Third Party Beneficiaries. With the exception of section 3 (which may
also be enforced by Central Telephone Company of Texas and Licensed Customers),
this Agreement is for the benefit of, and may be enforced by, only the Parties.
This Agreement does not (whether expressly, by implication or otherwise) confer
any rights upon any other entity or person to bring claims under, enforce or
seek remedies as a result of this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
below by their respective duly authorized representatives.

 

VONAGE HOLDINGS CORP.     NORTEL NETWORKS INC. By:  

/s/ John S. Rego

    By:  

/s/ Donald Powers

Name:   John S. Rego     Name:   Donald Powers Title:   CFO     Title:   Senior
Counsel       NORTEL NETWORKS LIMITED       By:  

/s/ Tracy S.J. Connelly McGilley

      Name:   Tracy S.J. Connelly McGilley       Title:   Assistant Secretary  
    By:  

/s/ Gordon A. Davis

      Name:   Gordon A. Davis       Title:   Deputy General Counsel and
Corporate Secretary

 

8



--------------------------------------------------------------------------------

Exhibit A – Nortel Patents

(i) U.S. Patent No. 6,091,808

(ii) U.S. Patent No. 6,445,695 B1

(iii) U.S. Patent No. 7,050,861 B1

 

9



--------------------------------------------------------------------------------

Exhibit B – Vonage Patents

(i) U.S. Patent No. 4,782,485

(ii) U.S. Patent No. 5,018,136

(iii) U.S. Patent No. 5,444,707

 

10



--------------------------------------------------------------------------------

EXHIBIT C

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION

 

VONAGE HOLDINGS CORP.,

 

Plaintiff,

 

v.

 

SBC INTERNET SERVICES, INC., SPRINT

COMMUNICATIONS CO., L.P.,

CENTRAL TELEPHONE COMPANY OF

TEXAS, NORTEL NETWORKS INC.,

and BELL ATLANTIC

COMMUNICATIONS, INC., d/b/a

VERIZON LONG DISTANCE,

 

Defendants,

 

AND

 

NORTEL NETWORKS INC.,

 

Plaintiff,

 

v.

 

VONAGE HOLDINGS CORP.,

 

Defendant.

 

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

  

 

 

 

 

 

 

 

NO. 4-04-CV-548-Y

Consolidated with 4-05-CV-224-Y

  

STIPULATION OF DISMISSAL WITHOUT PREJUDICE

Plaintiff Vonage Holdings Corp. and Defendants Nortel Networks Inc. and Central
Telephone Company of Texas hereby stipulate and request that:

 

11



--------------------------------------------------------------------------------

1. Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, this action
is hereby dismissed without prejudice, including any and all claims asserted by
the parties, in accordance with a Patent Settlement Agreement; and

2. Each party is to bear its own costs, expenses, and attorneys’ fees.

Dated: March     , 2008

 

12



--------------------------------------------------------------------------------

PLAINTIFF VONAGE HOLDINGS CORP.     DEFENDANT NORTEL NETWORKS INC. By:  

 

    By:  

 

  Scott W. Doyle       Michael L. Brody   Steven J. Barber       Timothy P.
O’Connor   Anthony A. Onorato       Kevin O’Shea   R. Whitney Winston      
Maureen R. Aidasani   STEPTOE & JOHNSON LLP       WINSTON & STRAWN LLP   1330
Connecticut Ave, NW       35 W. Wacker Drive   Washington, D.C. 20036      
Chicago, IL 60601   (202) 429-3000       312-558-5600 (T)   (202) 429-3902
(facsimile)       312-558-5700 (F)   Ralph H. Duggins       Scott R. Samay  
Scott A. Fredricks       Howard I. Shin   CANTEY HANGER, LLP       WINSTON &
STRAWN LLP   801 Cherry, Suite 2100       200 Park Avenue   Fort Worth, TX 76102
      New York, NY 10166   817-877-2800 (T)       212-294-6700 (T)  
817-877-2807 (F)       212-294-4700 (F)   Attorneys for Vonage Holdings Corp.  
  Charles M. Hosch         Katherine Rozier Fite         STRASBURGER & PRICE,
LLP         901 Main Street         Suite 4400         Dallas, TX 75202        
214-651-4300 (T)         214-651-4330 (F)                 Attorneys for
Defendant Nortel Networks, Inc.

 

13



--------------------------------------------------------------------------------

DEFENDANT CENTRAL TELEPHONE

COMPANY OF TEXAS

By:  

 

  Mark C. Nelson   Gerald T. Welch   PATTON BOGGS LLP   2001 Ross Avenue   Suite
3000   Dallas, TX 75201   214-758-1500 (T)   214-758-1550 (F)    

Attorneys for Central Telephone Company

of Texas

 

14



--------------------------------------------------------------------------------

EXHIBIT D

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

VONAGE HOLDINGS, CORP.,   §         §      

Plaintiff,

  §         §       v.   §         §   

Civil File No. 07-507***

   NORTEL NETWORKS INC. and   §       NORTEL NETWORKS LTD.   §         §      

Defendants.

  §         §      

STIPULATION OF DISMISSAL WITHOUT PREJUDICE

Plaintiff Vonage Holdings Corp. and Defendants Nortel Networks Inc. and Nortel
Networks Limited hereby stipulate and request that:

1. Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, this action
is hereby dismissed without prejudice, including any and all claims asserted by
the parties, in accordance with a Patent Settlement Agreement; and

2. Each party is to bear its own costs, expenses, and attorneys’ fees.

Dated: March     , 2008

 

15



--------------------------------------------------------------------------------

      Respectfully submitted, PLAINTIFF VONAGE HOLDINGS CORP.    

DEFENDANT NORTEL NETWORKS INC.

and NORTEL NETWORKS LIMITED

By:  

 

    By:  

 

  Scott W. Doyle       Scott R. Samay   Steven J. Barber       Howard R. Shin  
Anthony A. Onorato       WINSTON & STRAWN LLP   R. Whitney Winston       200
Park Avenue   STEPTOE & JOHNSON LLP       New York, NY 10166   1330 Connecticut
Ave, NW       212-294-6700 (T)   Washington, D.C. 20036       212-294-4700 (F)  
(202) 429-3000         (202) 429-3902 (facsimile)       Michael L. Brody        
WINSTON & STRAWN LLP   Steven J. Balick (I.D. #2114)       35 W. Wacker Drive  
John G. Day (I.D. #2403)       Chicago, IL 60601   ASHBY & GEDDES      
312-558-5600 (T)   Tiffany Geyer Lydon (I.D. #3950)       312-558-5700 (F)   500
Delaware Avenue, 8th Floor         P.O. Box 1150       George W. Neuner  
Wilmington, DE 19899       EDWARDS ANGELL PALMER & DODGE LLP   302-654-1888 (T)
      111 Huntington Avenue   302-654-2067 (F)       Boston MA 02199        
617-239-0100 (T)   Attorneys for Vonage Holdings Corp.       617-227-4420 (F)  
              Denise Seastone Kraft         EDWARDS ANGELL PALMER & DODGE LLP  
      919 North Market Street         15th Floor         Wilmington DE 19801    
    302-777-7770 (T)         302-777-7263 (F)                

Attorneys for Defendants Nortel Networks Inc.

and Nortel Networks Limited

 

16